Citation Nr: 0121194	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  98-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to June 
1946.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied as 
not well grounded a claim for service connection for the 
cause of the veteran's death.  As addressed below, the Board 
has listed the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 on the title page for 
procedural purposes.


REMAND

The record reflects that the appellant postponed a scheduled 
RO hearing in October 1998 pending the receipt of additional 
evidence.  That evidence has now been associated with the 
claims folder, but it does not appear that she has been 
rescheduled for her requested RO hearing.  Therefore, the 
claim for service connection for the cause of the veteran's 
death must be remanded to accommodate the appellant's RO 
hearing request.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among its provisions, this law eliminates the 
concept of a well grounded claim and redefines the 
obligations of VA with respect to the duty to assist.  These 
changes are applicable to the claim on appeal.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As the RO has denied the claim for service connection for 
cause of death under the well grounded standard, the 
requirements of due process require that the RO have the 
opportunity to review the claim on the merits prior to any 
further review by the Board.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 6-96 (Aug. 16, 1996).  The RO must 
also return the one-sentence February 1999 VA medical opinion 
to the examiner as inadequate for rating purposes.  See 
Abernathy v. Principi , 3 Vet. App. 461 (1992) (if the 
examination does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for rating purposes).  See generally Hampton v. 
Gober, 10 Vet. App. 481 (1997) (VA examination which does not 
contain an express finding regarding a disability for which 
an examination was requested is not sufficient to satisfy the 
duty to assist). 

The Board also notes that, in a rating decision dated in 
September 1999, the RO denied a claim for entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318.  The Board is of 
the opinion that the appellant's representative filed a 
timely Notice of Disagreement (NOD) with this decision in an 
April 2000 written statement.  This issue is remanded to the 
RO for issuance of a Statement of the Case (SOC) in order to 
afford the appellant the opportunity to perfect her appeal on 
this issue, if she so desires.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  See Sachs v. Gober, 14 Vet. App. 175, 
179 (2000) (a DIC claim under 38 U.S.C.A. § 1318 is separate 
and distinct from a claim alleging service connection for 
cause of death and must have its own jurisdiction conferring 
NOD).


Accordingly, this case is REMANDED for the following action:

1.  The RO should undertake appropriate action 
to accommodate the appellant's request for an 
RO hearing.  Notice should be sent to the 
appellant and to her representative in 
accordance with applicable regulations.

2.  The RO should return the February 1999 VA 
examination to the examiner in order to obtain 
written rational for the opinion expressed.  
The claims folder and a copy of this remand 
must be made available to the examiner for 
review.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)) are fully complied with and satisfied.

4.  The RO should furnish the appellant and 
her accredited representative an SOC which 
advises her of the Reasons and Bases for 
denying her claim for entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318.  The 
appellant should be afforded the opportunity 
to respond to the SOC, and advised of the 
requirements necessary to perfect her appeal.

5.  Thereafter, the RO should readjudicate the 
claim for service connection for cause of the 
veteran's death.  If any benefit sought on 
appeal remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


